 



Exhibit 10.28

NON-EXCLUSIVE PATENT LICENSE AGREEMENT

between

MERCK & CO., INC.

and

REGENERON PHARMACEUTICALS, INC.

 



--------------------------------------------------------------------------------



 



NON-EXCLUSIVE PATENT LICENSE AGREEMENT

     THIS AGREEMENT effective as of 18 August, 2003, (the “Effective Date”)
between Merck & Co., Inc., a New Jersey corporation (“Merck”) and Regeneron
Pharmaceuticals, Inc., a New York corporation (“Regeneron”).

Background:

Regeneron desires to obtain a non-exclusive license under the Patent Rights,
upon the terms set out in this Agreement, and Merck desires to grant such a
license.

Merck and Regeneron (each, a “Party”, and collectively, the Parties) agree as
follows:



1.   DEFINITIONS



    Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:



1.1   “Affiliate” means (i) any corporation or business entity of which fifty
percent (50%) (or the maximum ownership interest permitted by law) or more of
the securities or other ownership interests representing the equity, the voting
stock or general partnership interest are owned, controlled or held, directly or
indirectly, by a Party; or (ii) any corporation or business entity which,
directly or indirectly, owns, controls or holds fifty percent (50%) (or the
maximum ownership interest permitted by law) or more of the securities or other
ownership interests representing the equity, the voting stock or, if applicable,
the general partnership interest, of a Party; or (iii) any corporation or
business entity of which fifty percent (50%) (or the maximum ownership interest
permitted by law) or more of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by a corporation or business
entity described in (i) or (ii).   1.2   “Common Stock” is defined in
Section 4.1.   1.3   “Field” means all uses of Products.   1.4   “Information”
means any and all information and data, including without limitation all
scientific, pre-clinical, clinical, regulatory, manufacturing, marketing,
financial and commercial information or data, whether communicated in writing or
orally or by any other method, which is provided by or one behalf of one Party
to the other Party in connection with this Agreement.   1.5   “Market Price”
means (a) if the Common Stock is listed on a national securities exchange, the
average of the high and low of the price per share of such security quoted by
The Nasdaq Stock Market, Inc. (“NASDAQ”) or, if no such high and low prices are
quoted by NASDAQ, the average of the closing bid and asked prices as officially

1



--------------------------------------------------------------------------------



 





    reported on the principal national securities exchange on which such
security is then listed or admitted to trading; or (b) if the Common Stock is
not then listed or admitted to trading on any national securities exchange but
is designated as a national market system security by the National Association
of Securities Dealers, Inc., the average of the high and low trading price of
the Common Stock.   1.6   “Net Sales” means the gross invoice price of Product
sold by Regeneron and its Sublicensees to the first third party (other than any
Sublicensee) in an arm’s length transaction after deducting, if not previously
deducted, from the amount invoiced or received:



    (a)   trade, cash and quantity discounts;       (b)   returns, credits,
rebates, chargebacks and other allowances;       (c)   retroactive price
reductions that are actually allowed or granted;       (d)   sales commissions
paid to independent third party distributors and/or selling agents;      
(e)   sales taxes, excise taxes, tariffs, duties and other governmental charges;
      (f)   freight and other transportation costs itemized in the invoice to
the third party customer; and       (g)   bad debt.



1.7   “Product” means any preparation for sale by prescription,
over-the-counter, or any other method, containing one or more compounds that
[************].   1.8   “Patent Rights” means those patents and patent
applications listed on Schedule 1.8 and all Patents claiming priority thereto or
arising therefrom. The term “Patent” includes patents and patent applications,
whether domestic or foreign, including all provisionals, and all divisions,
continuations, continuations-in-part, reissues, renewals, extensions,
supplementary protection certificates of any such patents and patent
applications.   1.9   “Rule 144” means Rule 144 under the Securities Act of
1933.   1.10   “Sales Date” means the date that Merck is first permitted to sell
the shares under Rule 144 (or if such date is not a business day, the next
succeeding business day).   1.11   “Shares” is defined in Section 4.1.   1.12  
“Territory” means all of the countries in the world, and their territories and
possessions.   1.13   “Valid Patent Claim” means a claim of an issued, or
granted, and unexpired patent included within the Patent Rights, which has not
been held revoked or unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction,

2



--------------------------------------------------------------------------------



 





    and which decision is not appealable or has not been appealed within the
time allowed for appeal; and which has not been admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or other proceeding.
  2.   LICENSE

2.1 Non-exclusive License Grant

     Merck hereby grants to Regeneron a non-exclusive license in the Territory
to practice under the Patent Rights to make, have made, use, import, sell and
offer to sell Products in the Field. This license shall be non-transferable and
non-sublicensable, except that Regeneron is entitled to grant sublicenses to
practice under the Patent Rights (i) to its Affiliates, and (ii) to third
parties, but solely to the extent necessary to enable such Affiliates and third
parties to make, have made, use, import, sell and offer to sell Products in the
Field together with Regeneron or on Regeneron’s behalf (entities in (i) and
(ii) referred to as “Sublicensees”). Sublicensees include, as an example, third
parties or Affiliates that license intellectual property rights to Products from
Regeneron in addition to any sublicense under the Patents.

     If the making, having made, use, offer for sale, sale or import by
Regeneron or its Sublicensees of Axokine® or an Axokine derivative for treating
obesity or obesity related disorder would infringe during the term of this
Agreement a method or use claim which Merck (or any of its Affiliates) owns on
the Effective Date and which claim is not covered by the grant in Section 2.1,
Merck hereby grants to Regeneron to the extent Merck (or its Affiliate) is
legally able to do so, a non-exclusive license in the Territory under such claim
solely for Regeneron and its Sublicensees to develop, make, have made, use,
sell, offer to sell or import Axokine or Axokine derivatives for such disorders,
and in such case, such claim shall be treated as part of the Patent Rights
licensed under this Agreement for all purposes, including royalty obligations.
Merck agrees that neither it nor any of its Affiliates shall take any action
that would restrict Merck’s ability to grant Regeneron the non-exclusive license
referred to in this Section 2.1. For the purpose of this Section, the term
“Axokine” shall have the meaning set out in Schedule 2.1.

2.2 Sublicensees

     If a Sublicensee sells Product, such sales by those Sublicensees shall be
treated as Net Sales, and are subject to royalties under Article 4. Regeneron
shall remain responsible for the performance of its Sublicensees. In the event
of a material default by any Sublicensee under a sublicense, Regeneron will
promptly notify Merck and take such action to remedy such default. In addition,
all sublicenses must comply with the following requirements:



  (a)   the sublicense is wholly consistent with the terms of this Agreement and
in particular, such sublicense does not purport to extend or continue in any
circumstances rights under the Patent Rights after this Agreement is effectively
terminated;     (b)   the sublicense is in the English language, executed by the
Sublicensee and giving its place of business;

3



--------------------------------------------------------------------------------



 





  (c)   the sublicense precludes the Sublicensee granting further sublicenses
and the sublicense to the Patent Rights terminates automatically upon the
termination of this Agreement;     (d)   the sublicense obliges the Sublicensee
to maintain insurance in respect to its activities pursuant to their respective
subicensees in a manner consistent with Regeneron’s obligations under
Section 7.5; and     (e)   the sublicense provides an indemnity from the
Sublicensee in favor of Merck and Merck Indemnitees to the same extent as the
indemnity contained in Section 7.3, and the sublicense specifically agrees that
it will not challenge the standing of Merck if its seek to rely on such
indemnification.

A breach of any sublicense agreement by a third party Sublicensee shall not be
deemed a breach by Regeneron under this Agreement that could give rise to
termination under Section 6.4.

3.     CONFIDENTIALITY AND PUBLICATION

3.1 Nondisclosure Obligation

     All Information disclosed by or on behalf of one Party to the other Party
under this Agreement shall be maintained in confidence by the receiving Party
and shall not be disclosed to non-Party or used for any purpose except as set
forth herein without the prior written consent of the disclosing Party, except
to the extent that such Information:



  (a)   is known by receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party’s business records;     (b)   is properly in the public domain;     (c)  
is subsequently disclosed to the receiving Party by a third party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party;     (d)   is developed by the receiving Party independently of
Information received from the disclosing Party, as documented by the receiving
Party’s business records;

     Any combination of features or disclosures shall not be deemed to fall
within the foregoing exclusions merely because individual features are published
or available to the general public or in the rightful possession of the
receiving Party unless the combination itself and principle of operation are
published or available to the general public or in the rightful possession of
the receiving Party.

     If a Party is required by judicial or administrative process to disclose
Information that is subject to the non-disclosure provisions of this Section
3.1, such Party shall promptly inform the other Party of the disclosure that is
being sought in order to provide the other Party an opportunity to challenge or
limit the disclosure obligations. Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality and
non-

4



--------------------------------------------------------------------------------



 



use provisions of this Section 3.1, and the Party disclosing Information
pursuant to law or court order shall take all steps reasonably necessary,
including without limitation obtaining an order of confidentiality, to ensure
the continued confidential treatment of such Information.

3.2 Publicity/Use of Names

     No disclosure of the existence of, or the terms of, this Agreement may be
made by either Party, and no Party shall use the name, trademark, trade name or
logo of the other Party or its employees in any publicity, news release or
disclosure relating to this Agreement or its subject matter, without the prior
express written permission of the other Party, such permission not to be
unreasonably withheld or delayed, and except as may be required by law.
Notwithstanding the foregoing, Regeneron shall be permitted to disclose in its
filings with the Securities and Exchange Commission (“SEC”) those terms of this
Agreement which it reasonably determines are required to be disclosed by law and
file a redacted version this Agreement with the SEC as an exhibit to such a
filing. Merck shall have an opportunity to review and comment on such redacted
version of this Agreement before it is filed with the SEC.

4.     PAYMENTS; ROYALTIES AND REPORTS

4.1 Consideration for License

     In consideration for the licenses granted in Section 2.1, upon the terms
contained herein, Regeneron shall pay Merck the following compensation:



  (a)   Within five business days of the Effective Date, Regeneron shall issue
to Merck or its designee one hundred nine thousand four hundred fifty (109,450)
authorized shares (the “Shares”) of Regeneron Common Stock, par value $0.001 per
share (the “Common Stock”). The number of Shares determined by dividing one
million five hundred thousand (1,500,000.00) by the Market Price of each Share
of Common Stock on August 18, 2003, with the number of shares being rounded up
the nearest whole number.     (b)   No later than ten business days after the
Effective Date, Regeneron will deliver a certificate or certificates for the
Shares issued to Merck (or its designee) pursuant to Section 4.1(a) of this
Agreement. The Shares shall be registered in the name of Merck (or its
designee).     (c)   [***********] upon approval from the relevant regulatory
authority to market and sell a Product in the United States, France, Germany,
Italy, Spain, or the United Kingdom (whichever approval is the first to occur).
Regeneron shall promptly notify Merck of such approval, and deliver payment
within thirty (30) days of such approval. This payment will be made only once,
upon the first such approval, regardless of the number of times such regulatory
approval is achieved.

5



--------------------------------------------------------------------------------



 



4.2 Shares

     The certificate representing the Shares shall bear a legend substantially
in the following form:



    THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SHARES UNDER SUCH ACT OR AN OPINION OF COUNSEL (WHICH
COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE COMPANY) THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

     In the event that the aggregate Market Price of the Shares on the Sales
Date is less than one million five hundred thousand dollars ($1,500,000.00), and
Regeneron did not previously exercise the Regeneron Buy Back Right, Merck shall
notify Regeneron of the amount of such shortfall and within thirty (30) days of
receipt of such notice, Regeneron shall make a cash payment to Merck (or its
designee) for the difference between: (x) the aggregate Market Price of the
Shares on the Sales Date; and (y) one million five hundred thousand dollars
($1,500,000.00). Merck and its Affiliates shall not be permitted to engage in
any short sale or other hedging transaction (or similar purchase of derivative
securities with respect to the Common Stock) without Regeneron’s prior consent,
and any gain on such hedging transactions shall reduce the “shortfall” payment
referred to above.

     In the event that the aggregate Market Price of the Shares on the Sales
Date is greater than one million six hundred and fifty thousand dollars
($1,650,000.00) and Regeneron did not previously exercise the Regeneron Buy Back
Right, within thirty (30) days of the Sales Date Merck shall, at its option and
in its sole discretion, either: (a) make a cash payment to Regeneron in an
amount equal to the difference between (x) one million six hundred and fifty
thousand dollars ($1,650,000.00) and (y) the aggregate Market Price of the
Shares on the Sales Date (such amount the “Excess Amount”); or (b) return to
Regeneron a number of Shares equal to the Excess Amount divided by the Market
Price of one share of Common Stock on the Sales Date; provided, that if this
formula results in a fractional amount of shares, Merck shall round up to the
nearest whole number of shares.

     Regeneron represents and warrants that the Shares issued to Merck shall be
validly issued and fully paid and non-assessable, issued in compliance with all
applicable federal and state securities laws and free from all liens. At Merck’s
request, on or after the Sales Date, Regeneron will use all reasonable efforts
to cause its transfer agent to comply with Merck’s(or its designee’s) request to
transfer the Shares in accordance with Rule 144. Regeneron shall have the right
at any time prior to the Sales Date to provide notice to Merck requiring Merck
to sell the Shares to Regeneron for a purchase price equal to the greater of
(a) one million five hundred thousand dollars ($1,500,000.00) and (b) the lesser
of (x) the Market Price of the Shares on the date of such notice and (y) one
million six hundred fifty thousand dollars ($1,650,000.00) (the “Regeneron Buy
Back Right”). The settlement of the Share repurchase shall occur not later than
ten (10) business days after the delivery of the Regeneron Buy Back Right notice
to Merck.

6



--------------------------------------------------------------------------------



 



4.3 Royalties

     Regeneron shall pay Merck royalties for the sale of Product whose
production, use, sale, offer to sell, or import, would, but for the license
granted in Section 2.1, infringe (either by direct, contributory, or inducement)
a Valid Patent Claim. Solely for the purposes of this Agreement, there is a
rebuttable presumption that the sale of a Product in the Territory is for the
treatment of obesity. Without limitation, Regeneron shall be able to rely on a
nationally recognized pharmaceutical sales data service, such as IMS Health, to
rebut this presumption. Royalties shall be in an amount equal to:



  (a)   [**********] of that portion of total annual Net Sales of Products by
Regeneron or its Sublicensees that is less than or equal to [**********];    
(b)   [**********] of that portion of total annual Net Sales of Products by
Regeneron or its Sublicensees that is greater than [**********];     (c)  
[**********] of that portion of total annual Net Sales of Products by Regeneron
or its Sublicensees that is greater than [**********]; and     (d)  
[**********] of that portion of total annual Net Sales of Products by Regeneron
or its Sublicensees that is greater than [**********].



    Annual Net Sales shall be determined on a calendar year basis (i.e., January
1 through December 31). By way of example, [****************.]       Royalties
on each Product at the rate set forth above shall be effective as of the date of
first commercial sale of Product and shall continue on a country-by-country
basis until the expiration of the last Valid Patent Claim.

4.4 Payment Exchange Rate

     All payments to be made by Regeneron to Merck under this Agreement shall be
made in United States dollars by bank wire transfer in immediately available
funds to such bank account in the United States designated in writing by Merck
from time to time. In the case of sales outside the United States, the rate of
exchange to be used in computing the quarterly amount of currency equivalent in
United States dollars due Merck shall be made at the rate of exchange published
in The Wall Street Journal (National Edition) on the last business day of the
calendar quarter in which Net Sales are calculated.

4.5 Reports, Payment of Royalty

     During the term of the Agreement following the first commercial sale of
Product, Regeneron shall furnish to Merck a quarterly written report for each
calendar quarter showing all Product Net Sales in the Territory for which a
royalty is payable under Section 4.3 during the reporting period and the
royalties payable under this Agreement. Reports shall be due on the sixtieth
(60) day following the close of each calendar quarter following the first
commercial sale

7



--------------------------------------------------------------------------------



 



of Product. Royalties shown to have accrued by each royalty report shall be due
and payable on the date such royalty report is due. Regeneron shall keep
complete and accurate records in sufficient detail to enable the royalties
payable hereunder to be determined. Merck and its agents shall treat all
information provided to it under this Article IV as Regeneron’s Information.

Any income or other tax that Regeneron or its Sublicensees is required to
withhold and pay with respect to royalties or other amounts payable under this
Agreement shall be deducted from and offset against said payments prior to
remittance to Merck; provided, however, that in regard to any tax so deducted,
Regeneron or its Sublicensee shall give or cause to be given to Merck such
assistance as may reasonably be necessary to enable Merck to claim exemption
therefrom or credit therefore, and in each case shall furnish Merck proper
evidence of the taxes paid on its behalf.

4.6 Audits



  a)   Upon the written request of Merck, Regeneron shall permit an independent
certified public accounting firm of nationally recognized standing selected by
Merck and reasonably acceptable to Regeneron, at Merck’s expense, to have access
(upon at least thirty (30) days prior written notice) during normal business
hours to such of the records of Regeneron as may be reasonably necessary to
verify the accuracy of the royalty reports for any year ending not more than
thirty-six (36) months prior to the date of such request. No more than one such
audit may occur during any twelve (12) month period. The accounting firm shall
enter into a separate confidentiality agreement with Regeneron and shall
disclose to Merck only whether the royalty reports are correct or incorrect and
the specific details concerning any discrepancies.     b)   If such accounting
firm correctly identifies a discrepancy made during such period, the appropriate
Party shall pay the other Party the amount of the discrepancy within thirty
(30) days of the date Merck delivers to Regeneron such accounting firm’s written
report. The fees charged by such accounting firm shall be paid by Merck,
provided, however, that if audit uncovers an underpayment of royalties by
Regeneron that exceeds the greater of [***********].     c)   Regeneron shall
include in each sublicense granted by it pursuant to this Agreement a provision
requiring the Sublicensee to make reports to Regeneron, to keep and maintain
records of sales made pursuant to such sublicense and to grant access to such
records by Merck’s independent accountant under the same conditions and to the
same extent required of Regeneron under this Agreement.

5.     REPRESENTATIONS AND WARRANTIES; DISCLAIMER OF WARRANTIES



  a)   Regeneron represents that it has the requisite corporate power and
authority to execute and deliver this Agreement, and issue the Shares, and
perform the transactions contemplated by this Agreement. The execution, delivery
and performance by Regeneron of this Agreement and the issuance by Regeneron of
the Shares each have been duly authorized by all necessary corporate,
stockholder and other required action, as

8



--------------------------------------------------------------------------------



 





      the case may be.     b)   Regeneron warrants that neither the execution,
delivery or performance by Regeneron of this Agreement nor the consummation of
the transactions contemplated hereby (A) will result in any breach of any
provision of the charter or by-laws of the Regeneron; or (B) will result in any
violation or breach of any law, regulation, order, judgment, writ, injunction,
license, permit, agreement or instrument to which Regeneron (or any of its
Affiliates) is subject.     c)   Merck represents that it has the requisite
corporate power and authority to execute and deliver this Agreement, and grant
the license described in Section 2.1. The execution, delivery and performance by
Merck of this Agreement have been duly authorized by all necessary corporate
action.     d)   Merck warrants that neither the execution, delivery or
performance by Merck of this Agreement nor the consummation of the transactions
contemplated hereby (A) will result in any breach of any provision of the
charter or by-laws of Merck; or (B) will result in any violation or breach of
any law, regulation, order, judgment, writ, injunction, license, permit,
agreement or instrument to which Merck (or any of its Affiliates) is subject.  
  e)   Merck warrants to the best of its knowledge it is the owner of the Patent
Rights licensed in this Agreement and that it has the authority to grant such
license.     f)   DISCLAIMER: THE PATENTS RIGHTS ARE PROVIDED “AS IS” AND
NEITHER PARTY NOR ITS AFFILIATES MAKE ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO
ANY MATTER WHATSOEVERY OTHER THAN THOSE EXPRESSLY SET OUT IN THIS AGREEMENT.
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUCTED AS A WARRANTY OR REPRESENTATION
CONCERNING THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY
PRODUCT DEVELOPED BY REGENERON AS A RESULT OF REGENERON’S USE OF THE PATENT
RIGHTS, OR THE COMMERCIAL VALUE OR VALIDITY OF THE PATENT RIGHTS. EXCEPT ARISING
FROM A BREACH OF ITS REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN, MERCK AND
ITS AFFILIATES WILL NOT BE LIABLE TO REGNERON FOR ANY DIRECT, CONSEQUENTIAL OR
OTHER DAMAGES OR LOST PROFITS OR LOST BUSINESS OPPORTUNITY ALLEGEDLY SUFFERED BY
REGENERON OR ANY OTHER RESULTING FROM ANY PRODUCT DEVELOPED BY REGENERON. MERCK
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE ACTIVITIES OF
REGENERON PURSUANT TO THE LICENSE GRANTED HEREIN WILL NOT INFRINGE ANY PATENT
OWNED BY A THIRD PARTY. THIS AGREEMENT SHALL NOT BE CONSTRUED AS AN ADMISSION OF
ANY PARTY THAT ANY PATENT RIGHT IS OR IS NOT VALID, INFRINGED, OR ENFORCEABLE.

9



--------------------------------------------------------------------------------



 



6.     TERM AND TERMINATION

6.1 Term and Expiration

     This Agreement shall be effective as of the Effective Date and unless
terminated earlier pursuant to Sections 6.2, 6.3 or 6.4, this Agreement shall
continue in effect until expiration of the last Valid Patent Claims.

6.2 Termination by Regeneron

     Notwithstanding anything contained herein to the contrary, Regeneron shall
have the right to terminate this Agreement at any time in its sole discretion by
giving ninety (90) days’ advance written notice to Merck. In the event of
termination under this Section 6.2: (i) Regeneron shall pay all amounts then due
and owing as of the termination date; and (ii) except for the surviving
provisions set forth in Section 6.5, the rights and obligations of the Parties
shall terminate as of the date of such termination.

6.3 Termination by Merck

     Notwithstanding anything contained herein to the contrary, if Regeneron or
its Affiliates directly or indirectly challenges or assist any third party to
challenge the validity of the Patent Rights, Merck is entitled to immediately
terminate this Agreement under this Section 6.3; and (i) Regeneron shall pay all
amounts then due and owing as of the termination date; and (ii) except for the
surviving provisions set forth in Section 6.5, the rights and obligations of the
Parties shall terminate as of the date of such termination. Regeneron shall
include substantially similar restrictions in its sublicense agreements with
Sublicensees. Notwithstanding the foregoing, nothing herein shall prohibit
Regeneron or any of its Sublicensees from either (i) asserting any and all
defenses available to it, including without limitation, assertions relating to
the validity or enforceability of any Patent Right, in any suit or proceeding
brought against it or its suppliers, distributors, Sublicensees, vendors or
customers alleging the infringement of any Patent Right, or (ii) asserting any
and all defenses, evidence and arguments, including without limitation, lack of
patent ability of the subject matter of a count or claim and lack of support for
a count or claim in an interference involving a Patent Right where the U.S.
Patent Office on its own suggested a claim for the purposes of provoking an
interference, and the actions described in this sentence shall not give Merck
the right to terminate this Agreement.

6.4 Termination for Cause



      This Agreement may be terminated at any time during the term of this
Agreement:



  a)   upon written notice by either Party if the other Party is in breach of
its material obligations hereunder by causes and reasons within its control and
has not cured such breach within ninety (90) days after notice requesting cure
of the breach; provided, however, in the event of a good faith dispute with
respect to the existence of a material

10



--------------------------------------------------------------------------------



 





      breach, the ninety (90) day cure period shall be tolled until such time as
the dispute is resolved pursuant to Section 7.10;     b)   by Merck upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by Regeneron; provided, however, in the case of any
involuntary bankruptcy proceeding such right to terminate shall only become
effective if Regeneron consents to the involuntary bankruptcy or such proceeding
is not dismissed within ninety (90) days after the filing thereof.



    All rights and licenses granted under or pursuant to this Agreement to
Regeneron are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code (or any similar foreign
legislation), licenses to “intellectual property” as defined under Section 101
of the United States Bankruptcy Code (or any similar foreign legislation). The
Parties agree that, to the extent permitted by law, Regeneron shall retain all
licenses granted to it hereunder and may fully exercise all of its rights and
elections under the applicable bankruptcy code, subject to the terms of this
Agreement.

6.5 Effect of Expiration or Termination; Survival

     Upon termination of this Agreement under Section 6.2, 6.3 or 6.4,
Regeneron’s license pursuant to Section 2.1 shall terminate. Expiration or
termination of the Agreement shall not relieve the Parties of any obligation
accruing prior to such expiration or termination. No termination of this
Agreement shall relieve Regeneron of liability for any payment (including
royalties for Products) accruing prior to the effective date of such
termination. Any expiration or termination of this Agreement shall be without
prejudice to the rights of either Party against the other accrued or accruing
under this Agreement prior to expiration or termination. The provisions of
Article 3 shall survive the expiration or termination of the Agreement and shall
continue in effect for ten (10) years. In addition, the provisions of Articles
1, 4 (including, for the avoidance of doubt, the obligations of the Parties
under Section 4.2) 5, 6, and 7 shall survive any expiration or termination of
this Agreement.

7.     MISCELLANEOUS

7.1 Force Majeure

     Neither Party shall be held liable to the other Party nor be deemed to have
defaulted under or breached the Agreement for failure or delay in performing any
obligation under the Agreement when such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party
including, but not limited to, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, fire, floods, or other acts of God, or acts, omissions
or delays in acting by any governmental authority or the other Party. The
affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practical, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances.

11



--------------------------------------------------------------------------------



 



7.2 Assignment/ Change of Control

     Merck is entitled to assign this Agreement, and shall provide Regeneron
with written notice of any such assignment.. Regeneron is not entitled to assign
or otherwise transfer this Agreement, or assign or transfer any right or
obligation hereunder without the consent of Merck; provided, however, that
Regeneron may, without such consent, assign the Agreement and its rights and
obligations hereunder (i) to any Affiliate (provided that Regeneron shall remain
responsible for the performance of such Affiliate), (ii) in connection with the
transfer or sale of all or substantially all of its assets covered by or related
to the license granted hereunder (which, as of the Effective Date, shall be
deemed to include all of Regeneron’s intellectual property related to AXOKINE),
or (iii) in the event of a “Change of Control”. Any attempted assignment not in
accordance with this Section shall be void. Any permitted assignee shall assume
all assigned obligations of its assignor under the Agreement. For purposes of
this Section, a “Change of Control” shall be deemed to occur if Regeneron is
involved in a merger, reorganization or consolidation, or if there is a sale of
all or substantially all of Regeneron assets or business relating to this
Agreement or if a person or group other than the current controlling person or
group shall effectively acquire control of the management and policies of such
Party. This Agreement shall be binding upon the successors and permitted assigns
of a Party.

7.3 Indemnification

     Regeneron shall indemnify Merck and its Affiliates, and its and their
employees, officers and directors (“Merck Indemnitees”) against, and hold Merck
and such Merck Indemnitees harmless from, any and all losses from third party
claims to the extent arising from:



  (a)   a breach by Regeneron of any of its warranties or obligations under this
Agreement;     (b)   the testing, development, commercialization and manufacture
of Products by Regeneron or its agents, collaborators or Sublicensees;     (c)  
the storage, use, sale, shipping and marketing of Products by Regeneron and its
agents and collaborators; and     (d)   any representations, express, implied or
statutory made by Regeneron or its agents as to the efficacy or safety of
Products, or use to be made by any purchaser or consumer of Products including,
without limitation, representations made by reference to the labeling or
packaging of the Product.

Notwithstanding the foregoing, no Merck Indemnitee shall be entitled to
indemnification under this Section 7.3 against any losses arising out of (i) a
Merck Indemnitee’s negligence or willful misconduct, or (ii) a breach by Merck
of any of its representations, warranties or obligations under this Agreement.

An Merck Indemnitee shall give prompt notice to Regeneron of any claim for which
it may seek indemnification under this Section 7.3 and, provided that Regeneron
is not contesting the

12



--------------------------------------------------------------------------------



 



indemnity obligation, shall permit Regeneron to control any litigation relating
to such claim and disposition of any claim; provided, however, that Regeneron
shall not settle or otherwise resolve any claim that would materially adversely
affect the Merck Indemnitee, without prior approval of the Merck Indemnitee. The
Merck Indemnitees shall cooperate with Regeneron in defense of any claim for
which indemnification is sought under this Agreement and shall not settle or
offer to settle any such claim without Regeneron’s prior written consent. If
Regeneron elects to defend the claim, it shall not be responsible for attorneys’
fees incurred by the Merck Indemnitees, provided that the Merck Indemnitees
shall have the right to retain their own counsel, at their own expense. The
failure by the Merck Indemnitee to deliver notice to Regeneron within a
reasonable time after it becomes aware of any claim for which it seeks
indemnification, if prejudicial to the ability to defend such claim, shall
relieve Regeneron of any liability to the Merck Indemnitees under this Section
7.3.

7.4 Liability

Merck Not Liable. Merck and its Affiliates are not liable (in contract or tort
or otherwise) to compensate Regeneron for any loss howsoever suffered by
Regeneron arising directly or indirectly from the use of the Patent Rights,
except for losses arising from (i) any breach of this Agreement by Merck
(including a breach of any Merck representation or warranty), or (ii) Merck’s
(or its Affiliate’s) negligence or willful misconduct.

7.5 [*********]

7.6 Miscellaneous

Nothing in this Agreement shall be construed as: (a) an obligation to bring or
prosecute actions or suits against third parties infringement; of (b) conferring
by implications, estoppel or otherwise, any license or rights under any patents
or intellectual property of Merck or its Affiliates other than the Patent
Rights. Merck shall have the exclusive right to take action against any
infringement of any of the Patent Rights, in its sole discretion. Regeneron
shall cooperate reasonably in any action Merck (or its Affiliates) take against
any infringement by a third party upon Merck’s request and at Merck’s expense;
provided that nothing shall require Regeneron to authorize the disclosure of
Information if it reasonably determines that such disclosure will harm its
business.

7.7 Severability

     If any one or more of the provisions contained in this Agreement is held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of the Parties. The
Parties shall in such an instance use their best efforts to replace the invalid,
illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

13



--------------------------------------------------------------------------------



 



7.8 Notices

     All notices which are required or permitted hereunder shall be in writing
and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

      if to Regeneron, to:   Regeneron Pharmaceuticals, Inc.     777 Old Saw
Mill River Road     Tarrytown, NY 10591-6707     Attention: President    
Facsimile No.: [**********]       and:   Attention: Vice President and General
Counsel     Facsimile No.: [**********]       if to Merck, to:   Merck & Co.,
Inc.     One Merck Drive     P.O. Box 100, WS3A-65     Whitehouse Station, NJ
08889-0100     Attention: Office of Secretary     Facsimile No.: [***********]  
    And   Merck & Co., Inc.     One Merck Drive     Attention: Vice President
and Chief Licensing Officer     P.O. Box 100, WS2A-30     Whitehouse Station, NJ
08889-0100     Facsimile: [***********]

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day; (b) on the business day after dispatch
if sent by nationally-recognized overnight courier; and/or (c) on the fifth
business day following the date of mailing if sent by mail.

7.9 Applicable Law

     The Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey and the patent laws of the United States without
reference to any rules of conflict of laws or renvoi. The United Nations
Convention on the Sale of Goods shall not apply.

7.10 Dispute Resolution

      7.10.1   The Parties shall negotiate in good faith and use reasonable
efforts to settle any dispute, controversy or claim arising from or related to
this Agreement or the breach thereof. If

14



--------------------------------------------------------------------------------



 

          the Parties do not fully settle, and a Party wishes to pursue the
matter, each such dispute, controversy or claim that is not an “Excluded Claim”
shall be finally resolved by binding arbitration in accordance with the
Commercial Arbitration Rules and Supplementary Procedures for Large Complex
Disputes of the American Arbitration Association (“AAA”), and judgment on the
arbitration award may be entered in any court having jurisdiction thereof.      
7.10.2   The arbitration shall be conducted by a panel of three persons
experienced in the pharmaceutical business: within 30 days after initiation of
arbitration, each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within 30 days of
their appointment. If the arbitrators selected by the Parties are unable or fail
to agree upon the third arbitrator, the third arbitrator shall be appointed by
the AAA. The place of arbitration shall be New York, New York, and all
proceedings and communications shall be in English.       7.10.3   Either Party
may apply to the arbitrators for interim injunctive relief until the arbitration
award is rendered or the controversy is otherwise resolved. Either Party also
may, without waiving any remedy under this Agreement, seek from any court having
jurisdiction any injunctive or provisional relief necessary to protect the
rights or property of that Party pending the arbitration award. The arbitrators
shall have no authority to award punitive or any other type of damages not
measured by a Party’s compensatory damages. Each Party shall bear its own costs
and expenses and attorneys’ fees and an equal share of the arbitrators’ and any
administrative fees of arbitration.       7.10.4   Except to the extent
necessary to confirm an award or as may be required by law, neither a Party nor
an arbitrator may disclose the existence, content, or results of an arbitration
without the prior written consent of both Parties. In no event shall an
arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the dispute, controversy or claim would be barred
by the applicable New York statute of limitations.       7.10.5   The parties
agree that, in the event of a dispute over the nature or quality of performance
under this Agreement, neither party may terminate the Agreement until final
resolution of the dispute through arbitration or other judicial determination.
The parties further agree that any payments made pursuant to this Agreement
pending resolution of the dispute shall be refunded if an arbitrator or court
determines that such payments are not due.       7.10.6   As used in this
Section, the term “Excluded Claim” shall mean a dispute, controversy or claim
that concerns (a) the validity or infringement of a patent; or (b) any
antitrust, anti-monopoly or competition law or regulation, whether or not
statutory.

7.11 Entire Agreement; Amendments

     The Agreement contains the entire understanding of the Parties with respect
to the licenses granted hereunder. All express or implied agreements and
understandings, either oral or written, with regard to the Patent Rights and the
licenses granted hereunder are superseded by the terms of this Agreement. The
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by authorized representatives of both Parties hereto.

15



--------------------------------------------------------------------------------



 



7.12 Headings

     The captions to the several Articles and Sections hereof are not a part of
the Agreement, but are merely for convenience to assist in locating and reading
the several Articles and Sections hereof.

7.13 Independent Contractors

     It is expressly agreed that Regeneron and Merck shall be independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency. Neither Regeneron nor Merck
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior written consent of the other Party.

7.14 Waiver

     The waiver by either Party hereto of any right hereunder, or the failure of
the other Party to perform, or a breach by the other Party, shall not be deemed
a waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.

7.15 Cumulative Remedies

     No remedy referred to in this Agreement is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law.

7.16 Waiver of Rule of Construction

     Each Party has had the opportunity to consult with counsel in connection
with the review, drafting and negotiation of this Agreement. Accordingly, the
rule of construction that any ambiguity in this Agreement shall be construed
against the drafting Party shall not apply.

7.17 Counterparts

     The Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                  MERCK & CO., INC.       REGENERON             PHARMACEUTICALS,
INC.               By:   /s/ Richard N. Kender   By:   /s/ Murray A. Goldberg  
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Richard N. Kender       Name:   Murray A. Goldberg     Vice President
Business Development       Title:   Senior Vice President,     & Corporate
Licensing                   Finance & Administration                  
August 18, 2003       August 18, 2003    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Date       Date

17



--------------------------------------------------------------------------------



 



SCHEDULES

SCHEDULE 1.8 PATENT RIGHTS

[*************************************]

18



--------------------------------------------------------------------------------



 



SCHEDULE 2.1

[**************************]

19